Citation Nr: 1604573	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left collarbone fracture residuals with degenerative changes, bicipital tendon tear, rotator cuff tear,          and superior labral anterior-posterior lesion and labral tear ("residuals of a left collarbone fracture").

2.  Entitlement to service connection for multiple myeloma, to include as due to exposure to herbicides and ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran testified before an RO Decision Review Officer (DRO).  In December 2015, he testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for multiple myeloma is addressed   in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

At his hearing before the undersigned in December 2015, prior to the promulgation of a decision by the Board, the Veteran confirmed that he wished to withdraw       his appeal of the issue of entitlement to an increased rating for residuals of a left collarbone fracture.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for residuals of a left collarbone fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his December 2015 Board hearing, the Veteran confirmed that he wished to withdraw his appeal of the issue of entitlement to an increased rating for residuals of a left collarbone fracture.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim of entitlement to an increased rating for residuals of a left collarbone fracture have been met.  38 C.F.R. § 20.204 (2015).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claim of entitlement to service connection for hearing loss has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal on the issue of entitlement to an increased rating for left collarbone fracture residuals with degenerative changes, bicipital tendon tear, rotator cuff tear, and superior labral anterior-posterior lesion and labral tear, is dismissed.



REMAND

The Veteran is seeking service connection for multiple myeloma, which he asserts is related to exposure to herbicides, ionizing radiation, or other environmental contaminants during his period of active duty service.  The Board finds that additional development is necessary prior to adjudication of his claim.

Although the AOJ has obtained portions of the Veteran's service personnel    records and the Veteran has provided additional excerpts, his complete personnel file has not been requested.  Given his assertions regarding exposure to various environmental contaminants during performance of his military duties, any outstanding personnel records may provide additional, relevant information regarding the tasks he performed, and the locations where he performed them, during service.  Thus, remand is necessary to obtain complete personnel records.

Additionally, the Veteran has asserted that he stopped on Johnston Island enroute from Guam to Alaska and/or Naval Air Station (NAS) Moffett Field in California.  He has described one incident, in particular, during which he asserts he was directly exposed to herbicides, when he entered a warehouse and assisted an individual who was moving pallets of storage drums with a forklift.  The Veteran has also asserted that he worked on C-123 aircraft at Moffett Field and potentially in other locations.  The Board finds that additional details from the Veteran regarding the timing and nature of these described exposures would aid in developing his claim.

Finally, no requests to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information that organization can provide to corroborate the Veteran's alleged herbicide exposure have been submitted to date.  However, it appears that the Veteran has provided sufficient information about his claimed exposure to herbicides while on temporary additional duty (TAD) at Naval Station Roosevelt Roads in Puerto Rico from June 1970 to July 1970 to formulate such a request.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.7.a.  Specifically, the Veteran has stated that he and a fellow service member walked through foliage from the perimeter road of their base to a beach located off the end of the runway.  Accordingly, a request for information related to that alleged exposure, and to any other exposures at other locations for which sufficient information has been provided by the Veteran, should be made on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to provide specific information regarding his reported layovers on Johnston Island enroute from Guam to Alaska or NAS Moffett Field in California, including the specific dates and lengths of the layovers.  In addition, ask him to provide specific information regarding his contact with C-123 aircraft at NAS Moffett Field and any other locations, including the specific dates and nature of his contact with that type of aircraft.  If sufficient information is provided, attempt to verify through official channels that flights from Guam to Alaska and/or Moffett Field stopped for layovers on Johnston Island during the periods in question and/or that C-123 aircraft were hangared or serviced during the periods in question in locations where the Veteran served.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3.  Attempt to verify through official sources the Veteran's claimed exposure to herbicides while on TAD in Puerto Rico from June 1970 to July 1970.  In addition, if sufficient information has been received with regard to any other locations identified by the Veteran, the AOJ should also request corroborating information on his claimed exposure to herbicides in those locations.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


